DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 are still at issue and are present for examination. 

Election/Restrictions
	Applicant's election with traverse the invention of Group 1, claims 1-16 drawn to a alpha amylase variant, in the paper of 5/27/2021, is acknowledged.  Applicant's election with traverse of the following species: 
Species Group 1: substitution in position 202,	
Species Group 2: G182+D183 as deletion positions,

Species Group 3: an alpha-amylase of claim 16(ii),
 	claim 16 is a distinct species.

Species Group 4: an alpha-amylase variant comprising a modification at position 9,
in the paper of 5/27/2021, is acknowledged.  
It is noted that applicants have not elected a species from Species Groups 5, 6 and 7.
	Applicants traverse the restriction requirement on the basis that there would not be a serious burden on the examiner if restriction were not required.
Applicant’s complete traversal is acknowledged and has been carefully considered, however is not found persuasive for the reasons previously stated.
The polypeptide of Group I and the polynucleotide of Group II are patentably distinct inventions for the previously stated reasons.  The inventions of groups I and II 
Claims 10, 11, 17-22, are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  
Applicants filing of an information disclosure statement on 9/9/2020, is acknowledged.  Those references considered have been indicated as such.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
3 recites the limitation "said bleaching system" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 12-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-9, 12-16 are directed to all possible alpha-amylase variants of a parent alpha-amylase, wherein said variant comprises any substitution in one or more positions providing oxidation stability of said variant, wherein said variant has an improvement factor of >1.0 as a measure for wash performance, when compared to said parent alpha-amylase, and wherein said variant has alpha-amylase activity.  The specification, however, only provides the representative species of that alpha-amylase variant of a 
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.

Claims 1-9, 12-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an alpha-amylase variant of a parent alpha-amylase, wherein said variant comprises a substitution at position 202 of SEQ ID NO:3 providing oxidation stability of said variant, and wherein said variant has an improvement factor of >1.0 as a measure for wash performance, when compared to said parent alpha-amylase, and wherein said variant , does not reasonably provide enablement for any alpha-amylase variant of a parent alpha-amylase, wherein said variant comprises a substitution in one or more positions providing oxidation stability of said variant, wherein said variant has an improvement factor of >1.0 as a measure for wash performance, when compared to said parent alpha-amylase, and wherein said variant has alpha-amylase activity.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether undue experimentation is required, are summarized in In re Wands (858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir. 1988)) as follows: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claim(s).
Claims 1-9, 12-16 are so broad as to encompass any alpha-amylase variant of a parent alpha-amylase, wherein said variant comprises a substitution in one or more positions providing oxidation stability of said variant, wherein said variant has an improvement factor of >1.0 as a measure for wash performance, when compared to said parent alpha-amylase, and wherein said variant has alpha-amylase activity.  The scope of the claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of  alpha amylase variants  broadly encompassed by the claims, including all alpha-amylase variant of a parent 
While recombinant and mutagenesis techniques are known, it is not routine in the art to screen for multiple substitutions or multiple modifications, as encompassed by the instant claims, and the positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is 
	The specification does not support the broad scope of the claims which encompass all modifications and fragments of any alpha-amylase variant of a parent alpha-amylase, wherein said variant comprises a substitution in one or more positions providing oxidation stability of said variant, wherein said variant has an improvement factor of >1.0 as a measure for wash performance, when compared to said parent alpha-amylase, and wherein said variant has alpha-amylase activity, because the specification does not establish: (A) regions of the protein structure which may be modified without effecting alpha-amylase and oxidation stabilization activity; (B) the general tolerance of  alpha-amylases to modification and extent of such tolerance; (C) a rational and predictable scheme for modifying any amino acid residue of any alpha-amylase with an expectation of obtaining the desired biological function; and (D) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.  Because of this lack of guidance, the extended experimentation that would be required to determine which substitutions would be acceptable to retain the alpha-amylase activity claimed and the fact that the relationship between the sequence of a peptide and its tertiary structure (i.e. its activity) are not well understood and are not predictable (e.g., see Ngo et al. in The Protein Folding Problem and Tertiary Structure Prediction, 1994, Merz et al. (ed.), Birkhauser, Boston, MA, pp. 433 and 492-495, Ref: U, Form-892), it would require undue 
	Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including any alpha-amylase variant of a parent alpha-amylase, wherein said variant comprises a substitution in one or more positions providing oxidation stability of said variant, wherein said variant has an improvement factor of >1.0 as a measure for wash performance, when compared to said parent alpha-amylase, and wherein said variant has alpha-amylase activity.  The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 12-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Novo Nordisk (WO 00/60058 published 10/12/2000).
Novo Nordisk (WO 00/60058) deals with alpha amylase variants based on SEQ ID NO:4 which is 100% identical to SEQ ID NO: 3 of the present application. Novo Nordisk (WO 00/60058) further disclose several variants (pages 14-21, claim 21) with increased performance during certain conditions, like increased thermostability, improved oxidation stability etc.  Examples of performance improving mutations are e.g. N195F alone or in combination with deletion of amino acids in the amino acids 181-184 region.  Novo Nordisk (WO 00/60058) also discloses M202L, known to be involved in oxidation stability.  Novo Nordisk (WO 00/60058) also discloses detergents comprising improved alpha amylases and other enzymes are disclosed (page 52, line 25- page 65, line 22).  These other enzymes include alpha amylases comprising a modification at position 9 as compared with the alpha amylase in SEQ ID NO:6.  Novo Nordisk (WO 00/60058) also discloses all the alpha-amylase variants, compositions, polynucleotides, host cells and methods which form the claimed subject-matter.
Thus, claim(s) 1-9, 12-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (Novo Nordisk WO 00/60058 published 10/12/2000).



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 1-9, 12-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,096,837. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-21 of U.S. Patent No. 9,096,837 drawn to variant of a parent Termamyl-like alpha-amylase, comprising an alteration at one or more positions selected from the group of: R26S, D30N, N33D, R82H, K37T, N106D, N128Y, G133E,A, G149A,N, N150H,Q, Y160F, Y178F, Y203L, V2141,T, D231N, G256K, T2571, G258D, N270F,Y,D, L2721,V,A, N283D, Y295F,N,D,Q,E, N296K,Q,E, Y304F,R,K, G305D, G315N,S,T, V318L, A339S,T, Q361E, G378K, T419N, H421Y, F441L, K446R, A447Y, V450T, T461P, and W482Y, wherein the variant has alpha-amylase activity, and wherein each position corresponds to a position of the amino acid sequence of the parent alpha-amylase having the amino acid sequence of the parent Termamyl-like alpha-amylase having the amino acid sequence of AA560 shown in SEQ ID NO: 12, wherein the variant has an amino acid sequence which has a degree of identity of at .

	Claims 1-9, 12-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,028,346. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9 of U.S. Patent No. 11,028,346 drawn to detergent composition comprising: (i) at least one alpha amylase variant comprising modifications to amino acid positions corresponding to amino acid positions selected from the group consisting of: H1*+N54S+V56T+G109A+Q169E+Q172K+A174*+G182*+D183*+N195F+V206L+K391A+G476K- ; H1*+N54S+V56T+G109A+R116H+A174S+G182*+D183*+N195F+V206L+K391A+G476K; H1*+N54S+V56T+K72R+G109A+F113Q+R116Q+W167F+Q172G+A174S+G182*+D183*+G 18 
4T+N195F+V206L+K391A+P473R+G476K;  
H1*+N54S+V56T+G109A+F113Q+R116Q+Q172N+A174S+G182*+D183*+N195F+V206L+A26 
5G+K391A+P473R+G476K;  H1*+N54S+V56T+K72 R+G 

H1*+N54S+V56T+K72R+G109A+R116H+T134E+W167F+Q172G+L173V+A174S+G182*+D183*+- 
N195F+V206L+G255A+K391A+G476K;  
H1*+N54S+V56T+K72R+G109A+R116H+T134E+W167F+Q172G+L173V+A174S+G18 
2*+D183*+N195F+V206L+G255A+K391A+Q395P+T444Q+P473R+G476K;  
H1*+N54S+V56T+G109A+T134E+A174S+G182*+D183*+N195F+V206L+K391A+G476 K; H1*+N54S+V56T+K72R+G109A+A174S+G182*+D183*+N195F+V206L+G255A+K391A+G476K;  and H1*+N54S+V56T+G109A+W167F+Q172E+L173P+A174K+G182*+D183*+N195F+V206L+K- 391A+G476K of the amino acid sequence of SEQ ID NO: 1, wherein said 
alpha-amylase variant shares at least 85%, but less than 100% sequence identity 
with the amino acid sequence of SEQ ID NO: 1, and wherein said alpha-amylase 
variant has alpha-amylase activity;  and (ii) at least one protease having protease activity, wherein said protease is selected from the group consisting of: (a) a protease having at least 85% sequence identity to the amino acid sequences of SEQ ID NOs: 2, 3, 19, 20, or 23;  (b) a protease variant comprising a substitution at one or more amino acid positions corresponding to amino acid positions 171, 173, 175, 179, or 180 of the amino acid sequence of SEQ ID NO: 2, wherein said protease variant has at least 85% but less than 100% sequence identity to the amino acid sequence of SEQ ID NO: 2;  (c) a protease variant comprising a modification in one or more amino acid positions 
corresponding to amino acid positions 32, 33, 48, 49, 50, 51, 52, 53, 54, 58, 
59, 60, 61, 62, 94, 95, 96, 97, 98, 99, 100, 101, 102, 103, 104, 105, 106, 107, 
116, 123, 124, 125, 126, 127, 128, 129, 130, 131, 132, 133, 150, 152, 153, 154, 
155, 156, 158, 159, 160, 161, 164, 169, 175, 176, 177, 178, 179, 180, 181, 182, 
183, 184, 185, 186, 197, 198, 203, 204, 205, 206, 207, 208, 209, 210, 211, 212, 
213, 214, 215, or 216 of the amino acid sequence of SEQ ID NO: 3, (d) a 
protease variant comprising a substitution in one or more amino acid positions 

74, 85, 97, 99, 101, 102, 104, 116, 118, 154, 156, 157, 158, 161, 164, 176, 
179, 182, 185, 188, 198, 199, 200, 203, 206, 210, 211, 212, 216, 230, 232, 239, 
242, 250, 253, 255, 256, or 269, of the amino acid sequence of SEQ ID NO: 3, 
wherein said protease variant has at least 85% sequence identity to the amino 
acid sequence of SEQ ID NO: 3, and (e) a protease variant comprising a 
substitution in one or more amino acid positions corresponding to amino acid 
positions 32, 33, 49, 50, 51, 52, 53, 54, 55, 60, 61, 62, 63, 64, 96, 97, 98, 
99, 100, 101, 102, 103, 104, 105, 106, 107, 108, 109, 118, 125, 126, 127, 128, 
129, 130, 131, 132, 133, 134, 135, 152, 154, 155, 156, 157, 158, 161, 162, 163, 
167, 170, 175, 181, 187, 183, 184, 185, 186, 187, 188, 189, 190, 191, 192, 203, 
204, 209, 210, 211, 212, 213, 214, 215, 216, 217, 218, 219, 220, 221, or 222 of 
the amino acid sequence of SEQ ID NO: 23, wherein said protease variant has at 
least 85% sequence identity to the amino acid sequence of SEQ ID NO: 23 anticipates claims 1-9, 12-16 drawn to an alpha-amylase variant of a parent alpha-amylase, wherein said variant comprises a substitution in one or more positions providing oxidation stability of said variant, wherein said variant has an improvement factor of >1.0 as a measure for wash performance, when compared to said parent alpha-amylase, and wherein said variant has alpha-amylase activity.

Claims 1-9, 12-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,428,321. Although the claims at issue are not identical, they are not patentably distinct from each other claims claims 1-18 of U.S. Patent No. 10,428,321 drawn to alpha-amylase variant comprising: a) a deletion at two or more positions corresponding to positions R181, G182, D183 and G184 of the mature polypeptide of SEQ ID NO: 1, b) a substitution at one or more positions corresponding to positions Y198, Y200, L201, Y203 and A204 of the mature polypeptide of SEQ ID NO: 1, and c) a substitution of the methionine at the position corresponding to position M202 of the mature polypeptide of SEQ ID NO: 1, wherein the variant has at least 90%, but less than 100% sequence identity with the mature polypeptide of SEQ ID NO: 1, and wherein the variant has alpha-amylase activity. anticipates claims 1-9, 12-16 drawn to an alpha-amylase variant of a parent alpha-amylase, wherein said variant comprises a substitution in one or more positions providing oxidation stability of said variant, wherein said variant has an improvement factor of >1.0 as a measure for wash performance, when compared to said parent alpha-amylase, and wherein said variant has alpha-amylase activity.

Applicants are given notice that the examiner has made a reasonable attempt to identify multiple issued patents and patent applications drawn to overlapping subject matter.  In the interest of advancing prosecution and the large number of applicants patents and patent applications, applicants are asked to identify any additional issued patents or patent applications which should be considered for double patenting issues.

Remarks
No claim is allowed.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (571) 272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






rgh
6/19/2021

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652